EXHIBIT 10.12O

NINTH AMENDMENT
OF
JBT CORPORATION SAVINGS AND INVESTMENT PLAN
(As Amended and Restated, Effective as of January 1, 2012)

 

WHEREAS, John Bean Technologies Corporation (the “Company”) maintains the JBT
Corporation Savings and Investment Plan (the “Plan”);

WHEREAS, the Company now deems it necessary and desirable to amend the Plan in
certain respects; and

WHEREAS, this Ninth Amendment shall supersede the provisions of the Plan to the
extent those provisions are inconsistent with the provisions of the amendment;

NOW, THEREFORE, by virtue of the authority reserved to the Company by Section
12.1 of the Plan, the Plan is hereby amended as follows, effective January 1,
2015:

1.             The definition of “Account” set forth in Article I of the Plan is
hereby amended in its entirety to read as follows:

 

Account means any Pre-Tax Contribution Account, Roth Elective Contribution
Account (effective January 1, 2011), After-Tax Contribution Account, Company
Contribution Account, Company Safe Harbor Nonelective Contribution Account
(effective January 1, 2010), Company Discretionary Matching Contribution Account
(effective January 1, 2015), Company Nonelective Contribution Account (effective
January 1, 2015), Contingent Account and Rollover Contribution Account
established on behalf of a Participant.

 

2.             The definition of “Basic Contribution” set forth in Article I of
the Plan is hereby amended in its entirety to read as follows:

 

Basic Contributions means a Matched Participant’s Pre-Tax Contributions, Roth
Elective Contributions (effective January 1, 2011) and After-Tax Contributions
not in excess of five percent (effective January 1, 2015, six percent) of his or
her annualized Compensation.

 

3.             The defined term “Company Discretionary Matching Contributions”
is hereby added to Article I of the Plan and shall read as follows:

 

Company Discretionary Matching Contributions means the contributions made by the
Participating Employer to eligible Participants under Section 3.4C of the Plan.

 

4.             The defined term “Company Discretionary Matching Contribution
Account” is hereby added to Article I of the Plan and shall read as follows:

 

Company Discretionary Matching Contribution Account means the account maintained
as to each eligible Participant, to which Company Discretionary Matching
Contributions are made for each eligible Participant, and to which all earnings
and losses attributable thereto it, are allocated.

 

5.             The defined term “Company Nonelective Contributions” is hereby
added to Article I of the Plan and shall read as follows:

 

Company Nonelective Contributions means the contributions made by the
Participating Employer to eligible Participants under Section 3.4D of the Plan.

 

6.             The defined term “Company Nonelective Contribution Account” is
hereby added to Article I of the Plan and shall read as follows:

 

Company Nonelective Contribution Account means the account maintained as to each
eligible Participant, to which Company Nonelective Contributions are made for
each eligible Participant, and to which all earnings and losses attributable
thereto it, are allocated.

 

7.             The definition of “Matched Participant” set forth in Article I of
the Plan is hereby amended in its entirety to read as follows:

 

Matched Participant means a Participant who is eligible to receive Company
Contributions or Company Discretionary Matching Contributions under Section 3.4,
including, each (a) salaried Participant, (b) non-union hourly Participant and
(c) Participant who is a member of a bargaining unit covered by a collective
bargaining agreement that specifically provides for a Company Contribution under
the Plan to the eligible members of the bargaining unit. The bargaining units
whose members are eligible for a Company Contribution or a Company Discretionary
Matching Contribution under Section 3.4, and the effective dates of eligibility
for such contribution, are listed on Appendix B.

 

 
 

--------------------------------------------------------------------------------

 

 

8.             The definition of “Supplemental Contributions” set forth in
Article I of the Plan is hereby amended in its entirety to read as follows:

 

Supplemental Contributions means a Matched Participant’s Pre-Tax Contributions,
Roth Elective Contributions (effective January 1, 2011) and After-Tax
Contributions in excess of five percent (effective January 1, 2015, six percent)
of his or her annualized Compensation.

 

9.             The last paragraph of Section 3.4 of the Plan is hereby amended
in its entirety to read as follows:

 

Notwithstanding the above to the contrary, effective January 1, 2004, for each
contribution period, as defined in Section 3.4.2, the Company will make a
Company Contribution to the Company Contribution Account of each Matched
Participant equal to 100% (effective January 1, 2015, 50%) of all Basic
Contributions made by the Matched Participant for that contribution period, less
any Forfeitures credited against the Company Contribution for that contribution
period. No Company Contributions will be made with respect to Supplemental
Contributions or Catch-Up Contributions. Notwithstanding the foregoing, the
Company reserves the right to reduce or eliminate the Company Contribution for
prospective contribution periods.

 

10.           The definition of “Forfeiture” set forth in Article I of the Plan
is hereby amended in its entirety to read as follows:

 

Forfeiture means any portion of a Matched Participant’s Company Contribution
Account, any portion of a Participant’s Company Discretionary Matching
Contribution Account or any portion of a Participant’s Company Nonelective
Contribution Account that is forfeited under Section 4.3.

 

11.           Sections 3.4C and 3.4D are hereby added to the Plan and shall read
as follows:

 

3.4C        Company Discretionary Matching Contributions

 

Effective January 1, 2015, for each Plan Year, a Participating Employer may, in
its discretion, make a Discretionary Matching Contribution to the Discretionary
Matching Contribution Account of each Matched Participant equal to an amount
between 0% and 33⅓% of all Basic Contributions made by the Matched Participant
for the Plan Year (which percentage elected by the Participating Employer, in
its discretion, shall be the same for each eligible Matched Participant), less
any Forfeitures credited against the Company Discretionary Matching
Contributions for the Plan Year. All Company Discretionary Matching
Contributions for a Plan Year will be allocated to an eligible Participant’s
Company Discretionary Matching Contribution Account no later than the due date
(including all extensions) of the Company’s federal tax return for the fiscal
year of the Company ending with or within the Plan Year.

 

3.4D        Company Nonelective Contributions

 

Effective January 1, 2015, for each Plan Year, a Participating Employer shall
contribute to the Plan an amount in such manner and in accordance with the
provisions of Exhibit E for each Participant who is eligible to receive a
Company Nonelective Contribution for the applicable Plan Year pursuant to the
eligibility criteria set forth in Exhibit E. All Company Nonelective
Contributions for a Plan Year will be allocated to an eligible Participant’s
Company Nonelective Contribution Account no later than the due date (including
all extensions) of the Company’s federal tax return for the fiscal year of the
Company ending with or within the Plan Year.

 

12.           Sections 3.6.6 and 3.6.7 are hereby added to the Plan and shall
read as follows:

 

3.6.6     Effective January 1, 2015, each Participant to whom Company
Discretionary Matching Contributions are allocated will have a Company
Discretionary Matching Contribution Account. The Company Discretionary Matching
Contribution Account will be credited with any Company Discretionary Matching
Contributions made on behalf of a Participant under Section 3.4C, and the income
on those contributions, and will be debited with expenses, losses, withdrawals
and distributions chargeable to those contributions.

 

3.6.7     Effective January 1, 2015, each Participant to whom Company
Nonelective Contributions are allocated will have a Company Nonelective
Contribution Account. The Company Nonelective Contribution Account will be
credited with any Company Nonelective Contributions made on behalf of a
Participant under Section 3.4D, and the income on those contributions, and will
be debited with expenses, losses, withdrawals and distributions chargeable to
those contributions.

 

 
 

--------------------------------------------------------------------------------

 

 

13.           The first paragraph of Section 3.7(a) of the Plan is hereby
amended in its entirety to read as follows:

 

(a)     For purposes of this Section 3.7, the term ‘annual additions’ includes
all Pre-Tax Contributions, After-Tax Contributions, Roth Elective Contributions
(effective January 1, 2011), Company Contributions, Company Safe Harbor
Nonelective Contributions (effective January 1, 2010), Company Discretionary
Matching Contributions (effective January 1, 2015), Company Nonelective
Contributions (effective January 1, 2015), and Forfeitures allocated to the
Participant’s Accounts for the Plan Year, but shall not include Catch-Up
Contributions pursuant to Code Section 414(v) (as described in Section 3.1.1),
and Excess Pre-Tax Contributions and Excess Ross Elective Contributions
(effective January 1, 2011) (as described in Section 3.11.4) that are
distributed to the Participant by April 15th following the year for which they
were contributed to the Plan.

 

14.           Section 4.2 of the Plan is hereby amended in its entirety to read
as follows:

 

4.2        Vesting in Company Contribution Account, Contingent Account, Company
Discretionary Matching Contribution Account and Company Nonelective Contribution
Account

 

4.2.1      A Participant becomes vested in any balance of his or her Company
Contribution Account and Contingent Account according to the following Schedule:

 

Years of Service

Percent

Fewer than 2

0%

2 but fewer than 3

20%

3 but fewer than 4

40%

4 but fewer than 5

60%

5 or more

100%

Notwithstanding the preceding, effective on or after January 1, 2015, an active
Participant becomes vested in any balance of his or her Company Contribution
Account, Contingent Account, Company Discretionary Matching Contribution Account
and Company Nonelective Contribution Account according to the following
Schedule:

 

Years of Service

Percent

Fewer than 1

0%

1 but fewer than 2

33 1/3%

2 but fewer than 3

66 2/3%

3 or more

100%

4.2.2        Notwithstanding the foregoing, a Participant will become 100%
vested in the balance of his or her Company Contribution Account, Contingent
Account, Company Discretionary Matching Contribution Account and Company
Nonelective Contribution Account if:

 

(a)          he or she reaches age 55 while employed by the Company or one of
its Affiliates;

 

(b)          he or she separates from service due to Disability;

 

(c)          he or she dies while employed by the Company or one of its
Affiliates;

 

(d)          he or she ceases to be an Employee because of the permanent
shutdown of a single site of employment or of one or more facilities or
operating units within a single site of employment; or

 

(e)          he or she is employed by the Company or one of its Affiliates
involved in a transaction and the Committee, in its discretion, fully vests the
Participant in connection with the transaction.

 

4.2.3        If a Participant is hired by the Company or one of its Affiliates
as a result of an acquisition, the Committee (or its delegate) may, in its
discretion, give the Participant and all other Participants hired under the same
circumstances as a result of the same acquisition credit for service with a
prior employer for purposes of vesting.

 

4.2.4        If the vesting schedule of the Plan is amended, or the Plan is
amended in any way that directly or indirectly affects the computation of any
Participant’s nonforfeitable percentage, each Participant with at least three
(3) Years of Service may elect, within a reasonable period after the adoption of
the amendment, to have his or her nonforfeitable percentage computed under the
Plan without regard to such amendment. The period during which the election may
be made shall commence with the date the amendment is adopted and shall end on
the later of:

 

(a)          60 days after the amendment is adopted;

 

(b)          60 days after the amendment becomes effective; or

 

(c)          60 days after the Participant is issued written notice of the
amendment by the Company.

 

 
 

--------------------------------------------------------------------------------

 

 

15.           Section 4.3 of the Plan is hereby amended in its entirety to read
as follows:

 

4.3          Forfeitures

 

4.3.1        A Participant forfeits the non-vested portion of his or her Company
Contribution Account, Contingent Account, Company Discretionary Matching
Contribution Account and Company Nonelective Contribution Account on the earlier
of: (a) the date as of which he or she receives a distribution of his or her
entire Company Contribution Account, Contingent Account, Company Discretionary
Matching Contribution Account and Company Nonelective Contribution Account and
(b) the date his or her Period of Separation equals five years. The nonvested
amount so forfeited is a Forfeiture. If the Participant incurs a Forfeiture
under clause (a) above and his or her Period of Separation is shorter than five
years, the Forfeiture is restored, and the Period of Separation counts towards
the Participant’s Years of Service, along with service before and after the
Period of Separation, in determining the Participant’s Years of Service for
purposes of Section 4.2. If the Period of Separation is five years or longer,
the Forfeiture will not be restored, but the Period of Separation counts towards
the Participant’s Years of Service, along with service before and after the
Period of Separation, in determining the Participant’s Years of Service for
purposes of Section 4.2. If a Participant begins a Period of Separation by way
of a maternity or paternity leave, this Section 4.3.1 will be read by
substituting the number ‘six’ for the number ‘five’ wherever the latter number
appears. A ‘maternity or paternity leave’ is an absence from work because of the
Participant’s pregnancy, the birth of a child to or placement of a child for
adoption with the Participant, or the need to care for the Participant’s child
immediately following its birth to or placement with the Participant.

 

4.3.2        Amounts that become Forfeitures during a month will be used to
restore Forfeitures to rehired Participants as provided in Section 4.3.1. Any
remaining Forfeitures during a month will be used to pay the administrative
expenses of the Plan in the following order: Trustee’s fees, communications to
Participants, nondiscrimination testing, qualified domestic relations order
administration, enrollment fees, required minimum distribution fees, auditors’
fees, consulting and legal fees and other similar administrative expenses. Any
remaining Forfeitures during a month will be used to reduce the Company’s
obligation to make Company Contributions, Company Discretionary Matching
Contributions and Company Nonelective Contributions, as applicable, in that
month or succeeding months. Any remaining Forfeitures during a month will be
used to pay fees associated with Participant communications to Participants
involved in an acquisition or divestiture and Participant Account adjustments,
as determined by the Committee or its delegate. While awaiting allocation, until
such time as the Company applies Forfeitures to the purposes described above,
they will be invested in a default fund selected by the Company.

 

16.           Section 14.1.1 of the Plan is hereby amended in its entirety to
read as follows:

 

14.1.1     Aggregate Employer Contributions means the sum of all Company
Contributions, Company Safe Harbor Nonelective Contributions (effective January
1, 2010), Company Discretionary Matching Contributions (effective January 1,
2015), Company Nonelective Contributions (effective January 1, 2015) and
Forfeitures allocated under this Plan for a Matched Participant (or a
Participant receiving Company Discretionary Matching Contributions or Company
Nonelective Contributions), as applicable, and all employer contributions and
forfeitures allocated for the Matched Participant to all Related Defined
Contributions in the Aggregation group.

 

17.           Section 14.3.1 of the Plan is hereby amended in its entirety to
read as follows:

 

14.3.1     For any Plan Year that the Plan is a Top Heavy Plan, the sum of the
Company Contributions, Company Safe Harbor Nonelective Contributions (effective
January 1, 2010), Company Discretionary Matching Contributions (effective
January 1, 2015), Company Nonelective Contributions (effective January 1, 2015)
and Forfeitures allocated to the Accounts of each Matched Participant (or a
Participant receiving Company Discretionary Matching Contributions or Company
Nonelective Contributions) who is a Non-key Employee will be at least three
percent of such Participant’s Compensation. However, if the sum of the Company
Contributions, Company Safe Harbor Nonelective Contributions (effective January
1, 2010), Company Discretionary Matching Contributions (effective January 1,
2015), Company Nonelective Contributions, (effective January 1, 2015), and
Forfeitures allocated to the Accounts of each such Participant who is a Key
Employee for the Plan Year is less than three percent of his or her Compensation
and this Plan is not required to be included in an Aggregation Group to enable a
defined benefit plan to meet the requirements of Code Section 401(a)(4) or
410(b), the sum of the Company Contributions, Company Safe Harbor Nonelective
Contributions (effective January 1, 2010), Company Discretionary Matching
Contributions (effective January 1, 2015), Company Nonelective Contributions
(effective January 1, 2015), and Forfeitures allocated to the Accounts of each
such Participant who is a Non-key Employee for the Plan Year will be equal to
the largest percentage of Compensation allocated to the Accounts of any such
Participant who is a Key Employee. Notwithstanding the foregoing, no minimum
allocation will be required for any Non-key Employee who participates in another
defined contribution plan subject to Code Section 412 and included with this
Plan in a Mandatory Aggregation Group.

 

 
 

--------------------------------------------------------------------------------

 

 

18.           Section 14.3.3 of the Plan is hereby amended in its entirety to
read as follows:

 

14.3.3     For any Plan Year that the Plan is a Top 1-levy Plan, the minimum
allocations set forth in this Section 14.3 will be allocated to the Accounts of
all Non-key Employees who are Matched Participants (or Participants receiving
Company Discretionary Matching Contributions or Company Nonelective
Contributions) and who are employed by the Company on the last day of the Plan
Year, regardless of their service during the Plan Year, and whether or not they
have made contributions of their own to the Plan.

 

19.           Section 14.3.5 of the Plan is hereby amended in its entirety to
read as follows:

 

14.3.5     Company Contributions, Company Safe Harbor Nonelective Contributions
(effective January 1, 2010), Company Discretionary Matching Contributions
(effective January 1, 2015) or Company Nonelective Contributions (effective
January 1, 2015) made on behalf of a Matched Participant (or Participants
receiving Company Discretionary Matching Contributions or Company Nonelective
Contributions) pursuant to Section 3.4 of the Plan shall be taken into account
for purposes of satisfying the minimum allocation requirements of Section 14.3
of the Plan and Code Section 416(c)(2). Company Contributions made on behalf of
a Matched Participant or Company Safe Harbor Nonelective Contributions
(effective January 1, 2010) made that are used to satisfy the minimum
contribution requirements shall be treated as Company Contributions or Company
Safe Harbor Nonelective Contributions (effective January 1, 2010), as
applicable, for purposes of the Actual Contribution Percentage Test and other
requirements of Code Section 401(m).

 

20.           Appendix E is hereby added to the Plan and shall read as follows:

 

APPENDIX E
PROVISIONS APPLICABLE ONLY TO SECTION 3.4D
OF THE PLAN AND ONLY WITH RESPECT TO PARTICIPANTS
WHO ARE MEMBERS OF THE JETWAY SYSTEMS, OGDEN, UTAH UNITED STEEL WORKERS LOCAL
6162 BARGAINING UNIT

 

E.1          Effective for the 2015 Plan Year, with respect to each Participant
(a) whose Employment Commencement Date is prior to September 1, 2014, and (b)
who is not a Special Election Participant, each such Participant shall receive a
Company Nonelective Contribution, paid in twelve equal payments on the 21st day
of each calendar month, based on the Participant’s Years of Service as of
January 1, 2015, according to the following schedule of benefits:

 

Years of Service

 

2015 Company Nonelective Contribution

 

Fewer than 5

  $ 1,500  

5 but fewer than 10

  $ 2,000  

10 but fewer than 15

  $ 2,500  

15 but fewer than 25

  $ 3,000  

25 but fewer than 30

  $ 3,500  

30 but fewer than 35

  $ 4,000  

35 but fewer than 40

  $ 4,500  

40 or more

  $ 5,000  

 

 
 

--------------------------------------------------------------------------------

 

 

E.2          Effective for:

 

(1)           the 2015 Plan Year, with respect to each Participant (a) whose
Employment Commencement Date is on or after September 1, 2014, and (b) who is
not a Special Election Participant,

 

(2)           the 2016 Plan Year and 2017 Plan Year, with respect to each
Participant who is not a Special Election Participant, and

 

(3)           the 2018 Plan Year (and each subsequent Plan Year until amended)
for all Participants,

 

each such Participant shall receive a Company Nonelective Contribution, paid in
twelve equal payments on the 21st day of each calendar month, based on the
Participant’s Years of Service as of January 1 of the applicable Plan Year for
which the contribution is to be made, according to the following schedule of
benefits:

 

Years of Service

 

Company Nonelective Contribution

 

Fewer than 5

  $    750  

5 but fewer than 10

  $    900  

10 but fewer than 15

  $ 1,200  

15 but fewer than 25

  $ 1,600  

25 but fewer than 30

  $ 2,100  

30 but fewer than 35

  $ 2,500  

35 but fewer than 40

  $ 2,800  

40 or more

  $ 3,200  

 

 

IN WITNESS WHEREOF, the Company has caused this amendment to be executed by a
duly authorized representative this 17th day of December, 2014.

 

 JOHN BEAN TECHNOLOGIES CORPORATION

 

 

 

 By:     /s/ Mark Montague

 

 Its:     EVP, Human Resources

